Case: 13-10536      Document: 00512525119         Page: 1    Date Filed: 02/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-10536                        February 6, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
SAMUEL TODD RUSSELL,

                                                 Plaintiff-Appellant

v.

CITY OF DALLAS; DALLAS COUNTY TEXAS; 191ST DISTRICT COURT,
DALLAS COUNTY, TEXAS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-5176


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Samuel Todd Russell appeals the dismissal with
prejudice of his civil suit, which challenged on various grounds an order of
demolition against real property that he owned. The district court found that
it lacked subject matter jurisdiction pursuant to the Rooker-Feldman doctrine 1

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 The Rooker–Feldman doctrine refers to the doctrine derived from two Supreme Court
cases, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).
    Case: 13-10536     Document: 00512525119      Page: 2   Date Filed: 02/06/2014


                                  No. 13-10536

because Russell’s causes of action effectively asked the district court to review
the validity of a state-court order of demolition.
      On appeal, Russell does not address the propriety of the district court’s
finding that his claims were barred under the Rooker-Feldman doctrine, and
he does not otherwise present any argument regarding the district court’s
conclusion that it lacked subject matter jurisdiction. Instead, he alleges causes
of action contesting the state court proceedings that resulted in the demolition
order. When an appellant, like Russell, fails to identify any error in the district
court’s analysis, it is the same as if he did not appeal that issue. Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Because Russell has not raised any arguments challenging the district court’s
determination that it lacked subject matter jurisdiction, any such argument is
abandoned. See id. In any event, as Russell’s claims arise from the state court
proceedings and are “inextricably intertwined” with the state court’s order of
demolition, the district court lacked subject matter jurisdiction to review his
claims under the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 291 (2005); Davis v. Bayless, 70 F.3d 367, 375
(5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                        2